Citation Nr: 0403019	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  00-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for a chronic acquired 
disorder of the right hip as secondary to service-connected 
residuals of multiple fractures of the left tibia.

2.  Entitlement to service connection for a chronic acquired 
disorder of the left hip as secondary to service-connected 
residuals of multiple fractures of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

The current appeal arose from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The RO, in pertinent part, denied entitlement to service 
connection for chronic acquired disorders of the hips as 
secondary to service-connected residuals of multiple 
fractures of the left tibia.

In September 2000 the veteran provided oral testimony before 
a Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 2003 the RO most recently affirmed the 
determination previously entered.

The case has been transferred to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The probative and competent evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the right hip which is causally related to his 
service-connected residuals of multiple fractures of the left 
tibia.

2.  The probative and competent evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the left hip which is causally related to his 
service-connected residuals of multiple fractures of the left 
tibia.




CONCLUSIONS OF LAW

1.  The veteran does not have a chronic acquired disorder of 
the right hip which is proximately due to, the result of, or 
aggravated by his service-connected residuals of multiple 
fractures of the left tibia.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  The veteran does not have a chronic acquired disorder of 
the left hip which is proximately due to, the result of, or 
aggravated by his service-connected residuals of multiple 
fractures of the left tibia.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim of entitlement to service 
connection for chronic acquired disorders of both hips as 
secondary to service-connected disability in October 1999.

VA conducted a special orthopedic examination of the veteran 
in March 2000.  The examiner recorded "I find no measurable 
abnormalities of the hip joints themselves at the present 
time...."

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 2000.  A transcript of his testimony 
has been associated with the claims file.  He contended that 
he had developed chronic acquired disorders of his hips as 
the result of his service-connected residuals of multiple 
fractures of the left tibia.

On file is a letter dated in September 1980 from FSD 
(initials) MD.  He recorded "Range of motion of the hips I 
would deem normal."

VA conducted a special orthopedic examination of the veteran 
in April 2001.  The musculoskeletal evaluation was within 
normal limits with "functional active range of motion of all 
joints."  A radiographic study of the right hip was 
interpreted as normal.  The examination diagnoses were: 1. 
Status post fracture of left tibia with residual shortening 
of the left lower extremity and mild deformity; 2. 
Degenerative disc disease of the LS spine, mild...; 3. LB 
pain,...; 4. chronic hip pain, mild; more likely than not 
secondary to diagnosis #2 and as likely as not secondary to 
altered gait and stance secondary to diagnosis #1; slight 
impact on functional ability.  The examiner commented that he 
did not find degenerative joint disease of the hips during 
examination.

VA conducted a special orthopedic examination of the veteran 
in June 2003.  The examination report does not address either 
hip.

Service connection has been granted for residuals of multiple 
fractures of the left tibia, rated as  20 percent disabling; 
headaches associated with residuals of multiple fractures of 
the left tibia, rated as 10 percent disabling; degenerative 
disc disease of the lumbosacral spine associated with 
residuals of multiple fractures of the left tibia, rated as 
10 percent disabling; and residuals of fractures of the left 
hand, rated as noncompensable.  The combined schedular 
evaluation is 40 percent.


Criteria
Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In a letter dated in January 2003, the RO formally notified 
the veteran of the enactment of the VCAA.  The RO notified 
the veteran of the types of evidence required to substantiate 
his claim and that VA would obtain such records if their 
release were authorized.  The RO advised the veteran to 
identify any evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issues 
currently on appeal.  The RO advised the veteran that it 
would obtain such records if their release were authorized.  
The RO also advised him of the types of evidence required to 
substantiate his claim.  

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
him, and which would be provided by VA; the RO advised that 
it would obtain all evidence identified and/or authorized for 
release by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the May 2000 rating 
decision, the July 2000 Statement of the Case (SOC), the 
January 2001, April 2003, and October 2003 Supplemental 
Statements of the Case (SSOC), he has been given notice of 
the requirements for service connection.  The RO also 
provided the veteran with the reasons his claim could not be 
granted based upon the evidence of record.  


The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  
Additional VA and non-VA treatment reports identified by the 
veteran have been requested, obtained, and associated with 
the claims file.  All of this additional evidence was 
considered by the RO and made the subject of the SOC and 
SSOCs of record.

The veteran underwent VA medical examinations in March 2000 
and April 2001.  The examiners who performed the orthopedic 
examinations performed a complete examination of the hip 
joints, which included physical examinations and diagnostic 
testing.  The examiners who performed the above examinations 
also rendered a specific medical opinion on whether any 
chronic acquired hip disorders were present.  The examiners 
opined that the veteran currently has no chronic acquired 
disorder of either hip on the basis of direct medical 
examination as well as on the basis of radiographic study.  
At most, it was acknowledged that the veteran does have 
chronic hip pain, but degenerative joint disease was not 
found.  The Board addresses this matter further below.  

The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
a VA examination would substantiate the veteran's claim.  In 
this case, the issues whether he has a current disability of 
either hip resulting from his service-connected residuals of 
multiple fractures of the left tibia requires competent 
medical evidence.  

VA afforded the veteran VA examinations to determine whether 
he had a current right and/or left hip disability and whether 
it/they was/were secondary to service-connected disability.  
As noted above, no chronic acquired disorder of either hip  
such as degenerative joint disease was found.  

Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A(c) (West 
2002).  

In July 2003 the veteran stated that there was no additional 
evidence or information to be obtained or submitted in 
connection with his claim for secondary service connection.  
He requested that his claim be adjudicated.  

In the April 2003 SSOC the RO provided the veteran the 
provisions of the VCAA.  It is clear from the record that the 
RO fully considered the provisions of the new law in its 
adjudication of the veteran's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
acquired disorder of either hip as secondary to service-
connected residuals of multiple fractures of the left tibia.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired disorder of either hip, 
muchless a competent medical opinion linking such hip 
disorder to service-connected disability on any basis.  The 
only support for this claim is found in the veteran's 
statements on file.  He is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board readily acknowledges that the veteran has been 
diagnosed with chronic hip pain; however, the CAVC has held 
that pain per se is not a chronic acquired disability upon 
which to predicate a grant of service connection.  Benitez v. 
West, 13 Vet. App. 282 (1999).  
As reported earlier, no chronic acquired disorder of either 
hip has been found on examination on the basis of direct 
clinical inspection or radiographic study.

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have a chronic 
acquired disorder of either hip, muchless one linked 
secondarily to his service-connected residuals of multiple 
fractures of the left tibia on any basis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of either hip as secondary to service-connected 
residuals of multiple fractures of the left tibia.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the right hip as secondary to service-connected 
residuals of multiple fractures of the left tibia is denied.

Entitlement to service connection for a chronic acquired 
disorder of the left hip as secondary to service-connected 
residuals of multiple fractures of the left tibia is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



